Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s election without traverse of Group I, claims 18-27, in the reply filed on 04/14/2022 is acknowledged.  
Claims 18-27 have been examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-27 are rejected under 35 USC 103 as being unpatentable over Weimann et al. (US 20190110981).
A method for preparing a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery), the method comprising the process step of mixing/combining the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or oleic acid or stearic acid), a co-solvent (i.e. ethanol or propylene glycol or sorbitol or xylitol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose is claimed. 
Weimann teaches a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery comprising a patch reservoir back film and an adhesive-see paragraphs 0003-0004), which comprise or may comprise the mixing/combining of the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or oleic acid or stearic acid), a co-solvent (i.e. ethanol or propylene glycol or sorbitol or xylitol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose (see entire document including e.g. title, abstract, paragraphs 0002, 0003, 0004, 0008, 0018, 0019, 0020, 0021, 0051, 0052, 0054, 0055, 0056 and claims).
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery), the method comprising the process step of mixing/combining the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or oleic acid or stearic acid), a co-solvent (i.e. ethanol or propylene glycol or sorbitol or xylitol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose based upon the beneficial teachings provide by Weimann as discussed above. Moreover, the adjustment of particular conventional working conditions (e.g., determining suitable amount/ranges of each claimed active ingredient therein and the modification of other commonly employed process mixing/combining steps to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 		
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.

Claims 18-27 are rejected under 35 USC 103 as being unpatentable over Smith et al. (US 20190133994).
Smith teaches a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery comprising a patch reservoir back film and an adhesive-see paragraphs 0096), which comprise or may comprise the mixing/combining of the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or isopropyl myristate or polysorbate or oleic acid), a co-solvent (i.e. ethanol or propylene glycol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose (see entire document including e.g. title, abstract, paragraphs 0007, 0008, 0006, 0009, 0017, 0056, 0058, 0081, 0094, 0096, 0099 and claims).  
It would have been obvious to one of ordinary skilled in the art at the time the claimed invention was made to provide a transdermal delivery cannabinoid composition (i.e. the composition is incorporated into a topical patch for transdermal delivery comprising a patch reservoir back film and an adhesive-see paragraphs 0096), which comprise or may comprise the mixing/combining of the claimed active ingredients (having an oil/lipid phase and water phase) of a cannabinoid, a surfactant (i.e. lecithin or isopropyl myristate or polysorbate or oleic acid), a co-solvent (i.e. ethanol or propylene glycol or glycerol) and water and in some embodiments, further comprising a stabilizer to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery when administered to a subject in need thereof for a medicinal purpose based upon the beneficial teachings provide by Smith as discussed above. Moreover, the adjustment of particular conventional working conditions (e.g., determining suitable amount/ranges of each claimed active ingredient therein and the modification of other commonly employed process mixing/combining steps to obtain a transdermal delivery cannabinoid composition (as a topical transdermal delivery patch) that yields the claimed cannabinoid within the cannabinoid preparation capable of transdermal delivery) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.  Furthermore, as the references indicate the various different steps used by the claimed method is result variable, therefore, they could be routinely optimized by one of ordinary skill in the art of practicing the invention disclosed by the references. (Please note the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results. (see, e.g., Ex parte Rubin, 128 USPQ 440, 1959, and In re Burhans, 154 F.2d 690, 69 USPQ 330-CCPA 1946) MPEP 2144.04. 		
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972. The examiner can normally be reached M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655